Exhibit 10.1

 

FIRST AMENDMENT

 

SALARY REDUCTION AND STAY INCENTIVE AGREEMENT

 

This First Amendment to Salary Reduction and Stay Incentive Agreement (“First
Amendment”) is entered into between GENERAL MOLY, INC., a Delaware corporation
(the “Company”) and Bruce D. Hansen (“Executive”) to be effective as of
January 14, 2015.

 

RECITALS

 

A.            Effective September 7, 2013 the Company instituted a Temporary
Salary Reduction Program to assist the Company with cash conservation efforts as
the Company progresses financing efforts for the construction and operation of
the Mt. Hope Project in Eureka County, Nevada.

 

B.          Effective as of September 10, 2013, the Company and Executive
entered into a Salary Reduction and Stay Incentive Agreement (the “Agreement”).

 

C.            Company’s Temporary Salary Reduction Program remains in effect as
of the date of this First Amendment, and as a result, Executive and the Company
desire to amend the Agreement to:

 

(i)                                     modify the Term of the Agreement;

 

(ii)                                  provide a new grant award of Restricted
Stock Units; and in consideration of this grant,

 

(iii)                               extend the End Date for payment by the
Company of Executive’s Stay Incentive Award.

 

D.            For the avoidance of any doubt, Company and Executive do not wish
to extend the End Date for purposes of vesting Executive’s Restricted Stock Unit
Award in Section 4, as set forth in the Agreement.

 

Accordingly, in consideration of the mutual covenants contained in this First
Amendment, Company and Executive intending to be legally bound agree as follows.

 

AMENDMENT

 

1.           Section 1 Term of Agreement is hereby amended by the deletion of
subparagraph d. in its entirety, and the addition of a new subparagraph d. and
e. as follows:

 

d.  January 15, 2015, for application only to (i) the expiration of Section 2
Reduction to Base Salary; and (ii) the vesting of Section 4 Restricted Stock
Unit Award.

 

e.  January 15, 2016.

 

2.           Effective with the first payroll period following execution of this
First Amendment, Section 2 Reduction to Base Salary is hereby amended with the
deletion of the percentage 25% in the second line and replaced with the new
percentage of 12.5%; and the deletion of the figure of $412,500 in the third
line, and replaced with the new figure of $481,250.

 

3.           A new Section 4A 2015 Restricted Stock Unit Award is hereby added
which states as follows:

 

--------------------------------------------------------------------------------


 

(a)                                 Company agrees to grant an award of 392,904
RSUs in accordance with the terms of the Company’s 2006 Equity Incentive Program
and applicable Restricted Stock Units Agreement between the Company and
Executive, which shall be incorporated by reference.  The RSUs shall vest in
full in accordance with the terms of the Restricted Stock Units Agreement on the
End Date provided that the Executive has remained continuously employed by the
Company from the date of this First Amendment through the End Date.  All terms
and conditions of the award of the RSUs shall be governed by the Restricted
Stock Units Agreement.

 

IN WITNESS WHEREOF, the parties have executed this First Amendment to Salary
Reduction and Stay Incentive Agreement (“First Amendment”) on the dates set
forth below, to be effective as of January 14, 2015.

 

 

COMPANY:

 

 

 

GENERAL MOLY, INC.

 

 

 

 

 

By:

/s/ R. Scott Roswell

 

 

 

 

Date:

1-14-15

 

 

 

 

Its:

VP Human Resources, Corp. Counsel

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Bruce D. Hansen

1/14/15

 

Bruce D. Hansen

Date

 

2

--------------------------------------------------------------------------------